Exhibit 10(iv)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made the 1st day of February 2014, between PENNS WOODS
BANCORP, INC. (“Penns Woods”), a Pennsylvania business corporation, JERSEY SHORE
STATE BANK (“JSSB”), a Pennsylvania banking institution and wholly owned
subsidiary of Penns Woods (Penns Woods and JSSB are sometimes referred to herein
collectively as the “Employer”), and BRIAN L. KNEPP, an adult individual
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is presently employed by Penns Woods and JSSB as their Senior
Vice President and Chief Financial Officer pursuant to the terms of a written
employment agreement, dated June 1, 2010 (the “2010 Agreement”);

 

WHEREAS, it is the desire of Penns Woods and JSSB that Executive continue his
employment, and that the 2010 Agreement be amended and restated on the terms and
conditions set forth herein, in order that the experience he has gained
throughout his career will continue to be available to Penns Woods and JSSB; and

 

WHEREAS, Executive is willing to continue such employment, on the terms and
conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.  Penns Woods and JSSB hereby
employ Executive, and Executive hereby accepts employment with Penns Woods and
JSSB, on the terms and conditions set forth in this Agreement.

 

2.                                      Titles and Duties of Executive. 
Executive shall perform and discharge well and faithfully such management and
administrative duties as an executive officer of Penns Woods and JSSB as may be
assigned to him from time to time by the President and Chief Executive Officer
of Penns Woods and JSSB and which are consistent with his positions set forth in
the following sentence.  Executive shall be employed as Senior Vice President
and Chief Financial Officer of Penns Woods and JSSB.  Executive shall report
directly to the President and Chief Executive Officer of Penns Woods and JSSB. 
Executive shall devote his full time, attention and energies to the business of
the Employer during the Employment Period (as defined in Section 3); provided,
however, that this section shall not be construed as preventing Executive from
(a) investing his personal assets in enterprises that do not compete with Penns
Woods, JSSB or any of their majority-owned subsidiaries (except as an investor
owning less than 5% of the stock of a publicly-owned company), or (b) being
involved in any civic, community or other activities with the prior approval of
the President and Chief Executive Officer of Penns Woods and JSSB.

 

3.                                      Term of Agreement.

 

(a)              This Agreement shall be for a period (the “Employment Period”)
commencing on the date of this Agreement and ending on December 31, 2016;
provided, however, that, commencing on January 1, 2017 and on January 1 of each
succeeding year (each

 

1

--------------------------------------------------------------------------------


 

an “Annual Renewal Date”), the Employment Period shall be automatically extended
for one (1) additional year from the applicable Annual Renewal Date, unless the
Employer or Executive shall give written notice of nonrenewal to the other party
at least sixty (60) days prior to an Annual Renewal Date, in which event this
Agreement shall terminate at the end of the then existing Employment Period. 
Neither the expiration of the Employment Period, nor the termination of this
Agreement, shall affect the enforceability of the provisions of Sections 7, 8
and 9.

 

(b)              Notwithstanding the provisions of Section 3(a), this Agreement
shall terminate automatically for Cause (as defined below) upon fifteen (15)
days’ prior written notice (setting forth the section relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide the
basis for termination for Cause) from the Boards of Directors of Penns Woods and
JSSB to Executive, unless such Cause has been cured within such fifteen (15) day
period (if capable of being cured).  As used in this Agreement, “Cause” shall
mean any of the following:

 

(i)                       Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony, a crime of falsehood, or a crime involving moral
turpitude, or the actual incarceration of Executive for a period of at least
thirty (30) days;

 

(ii)                    Executive’s failure to follow the good faith lawful
instructions of the President and Chief Executive Officer of Penns Woods and
JSSB, following his receipt of written notice of such instructions;

 

(iii)                 Executive’s intentional failure to substantially perform
his duties to, or on behalf of, Penns Woods or JSSB, other than a failure
resulting from Executive’s incapacity because of disability;

 

(iv)                Executive’s intentional violation of any law, rule or
regulation (other than traffic violations or similar offenses), Executive’s
intentional violation of any memorandum of understanding or cease and desist
order of a federal or state banking agency applicable to the Employer,
Executive’s intentional violation of any code of conduct or ethics applicable to
officers or employees of Penns Woods or JSSB, or Executive’s intentional
violation of any material provision of this Agreement;

 

(v)                   dishonesty on the part of the Executive in the performance
of his duties or conduct on the part of the Executive which, in the reasonable
judgment of the Boards of Directors of Penns Woods and JSSB, brings public
discredit to Penns Woods or JSSB;

 

(vi)                Executive’s breach of fiduciary duty, in connection with his
employment hereunder, which involves personal profit or which results in
demonstrable material injury to Penns Woods or JSSB; or

 

(vii)             Executive’s removal or prohibition from being an
institution-affiliated party by a final order of an appropriate federal banking
agency pursuant to Section 8(e) of the

 

2

--------------------------------------------------------------------------------


 

Federal Deposit Insurance Act or by the Pennsylvania Department of Banking
pursuant to state law.

 

If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination.

 

(c)               Notwithstanding the provisions of Section 3(a) of this
Agreement, this Agreement shall terminate automatically upon Executive’s
voluntary termination of employment (other than for Good Reason), retirement at
Executive’s election, or Executive’s death, and Executive’s rights under this
Agreement shall cease as of the date of such voluntary termination, retirement
at Executive’s election, or death; provided, however, that, if Executive dies
after he delivers a Notice of Termination (as defined in Section 5(d)), the
provisions of Section 17(b) shall apply.

 

(d)              Notwithstanding the provisions of Section 3(a), this Agreement
shall terminate automatically upon Executive’s disability and Executive’s rights
under this Agreement shall cease as of the date of such termination; provided,
however, that, if Executive becomes disabled after Executive delivers a Notice
of Termination, Executive shall be entitled to receive all of the compensation
and benefits provided for in, and for the term set forth in, Section 5 of this
Agreement.  For purposes of this Agreement, disability shall mean Executive’s
incapacitation by accident, sickness, or otherwise which renders Executive
mentally or physically incapable of performing the services required hereunder
of Executive for a period of six (6) consecutive months.

 

(e)               Executive agrees that, in the event his employment under this
Agreement terminates for any reason, Executive shall concurrently resign as a
director of Penns Woods, JSSB and any affiliate of either, if he is then serving
as a director of any of such entities.

 

4.                                      Employment Period Compensation.

 

(a)              Salary.  During the Employment Period, Executive shall be paid
a base salary at the rate of $162,504 per year, payable bi-weekly at such times
as salaries are paid to other executive officers of the Employer.  The Board of
Directors of Penns Woods or JSSB shall review Executive’s base salary annually
and may, from time to time, in its discretion increase Executive’s base salary. 
Any and all such increases in base salary shall be deemed to constitute
amendments to this subsection to reflect the increased amounts, effective as of
the dates established for such increases by appropriate corporate action.

 

(b)              Discretionary Bonus.  During the Employment Period, Executive
shall be entitled to participate in an equitable manner with other senior
management employees of the Employer in such annual or other periodic bonus
programs (if any) as may be maintained from time to time by the Employer for its
executive officers.

 

(c)               Vacation and Sick Leave.  During the Employment Period,
Executive shall be entitled to such paid vacation as may be determined in
accordance with the personnel policies of the Employer from time to time in
effect, but in no event less than five (5) weeks per annum.

 

3

--------------------------------------------------------------------------------


 

During the Employment Period, Executive shall be entitled to an annual sick
leave benefit as may be determined in accordance with the personnel policies of
the Employer from time to time in effect, but in no event less than forty (40)
hours per year.  Executive shall not be entitled to receive any additional
compensation from the Employer for failure to take all of his entitled vacation
or sick leave time, nor shall Executive be able to accumulate unused vacation or
sick leave time from one year to the next, unless otherwise provided by the
personnel policies of the Employer from time to time in effect.  In the event
the personnel policies of the Employer provide for paid time off with no
distinction between vacation and sick leave, the Executive shall be entitled to
no less than 30 days of paid time off per year.

 

(d)              Employee Benefit Plans.  During the Employment Period,
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, welfare benefit plan or similar
employee benefit plans or arrangements (including stock option plans, short- or
long-term disability plans, life insurance programs, and health insurance) made
available from time to time to employees of the Employer in accordance with the
provisions of such plans.  The base salary and any bonus payable to Executive
under Section 4 shall be considered covered compensation for purposes of such
plans to the maximum extent permitted by the terms of such plans.  Nothing paid
to Executive under any plan or arrangement presently in effect or made available
in the future shall be deemed to be in lieu of the amounts payable to Executive
pursuant to Section 4(a) hereof.

 

(e)               Expense Reimbursement; Continuing Education.  The Employer
shall promptly reimburse Executive, upon submission of appropriate
documentation, for reasonable business expenses, including travel and reasonable
entertainment expenses, incurred by Executive in accordance with the expense
reimbursement policies of the Employer in effect from time to time.  In
addition, subject to pre-approval by the President and Chief Executive Officer
of Penns Woods and JSSB, the Employer shall pay Executive’s cost of travel and
lodging relating to Executive’s attendance at trade conferences (with total
annual attendance days not to exceed 15 days in the aggregate, unless otherwise
approved in advance by the Chief Executive Officer of Penns Woods).

 

(f)                Automobile. During the Employment Period, the Employer shall
provide Executive with a mid-size automobile selected by the Employer (which
shall be owned or leased by the Employer) for the Executive’s business use (and
ancillary personal use).  The Employer will cover all repairs and operating
expenses of said automobile, including the cost of liability insurance,
comprehensive and collision insurance.  Upon termination of Executive’s
employment hereunder for any reason, Executive shall either immediately return
the vehicle to the Employer or purchase the vehicle (or assume the lease) in
accordance with the Employer’s vehicle purchase policy.  Upon request by the
Employer, Executive shall submit to the Employer on a timely basis documentation
which defines the percentage of Executive’s use of the vehicle which was for
business purposes.

 

5.                                      Rights in Event of Termination of
Employment Following a Change in Control.

 

(a)              Benefits.  If a Change in Control (as defined below) shall
occur and concurrently therewith or during a period of twenty-four (24) months
thereafter Executive’s

 

4

--------------------------------------------------------------------------------


 

employment hereunder is terminated by the Employer without Cause (other than for
the reasons set forth in Section 3(d)) or by Executive with Good Reason (as
defined below), Executive shall be entitled to receive a lump-sum cash payment,
no later than thirty (30) days following the date of such termination, in an
amount equal to two (2.0) times the sum of (i) Executive’s annual base salary
then in effect (or immediately prior to any reduction resulting in a termination
for Good Reason) and (ii) the average of the last three (3) annual bonuses paid
by the Employer to Executive.

 

(b)              Limitation on Benefits.  Notwithstanding anything in this
section or elsewhere in this Agreement to the contrary, in the event the
payments and benefits payable hereunder to or on behalf of Executive (which the
parties agree will not include any portion of payments allocated to the
non-competition and non-solicitation provisions of Sections 7 and 9 that are
classified as payments of reasonable compensation for purposes of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”)), when added to
all other amounts and benefits payable to or on behalf of Executive, would
result in the loss of a deduction under Code Section 280G, or the imposition of
an excise tax under Code Section 4999, the amounts and benefits payable
hereunder shall be reduced to such extent as may be necessary to avoid such loss
of deduction or imposition of excise tax.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Code
Section 409A and where two or more economically equivalent amounts are subject
to reduction, but payable at different times, such amounts shall be reduced on a
pro-rata basis.  All calculations required to be made under this subsection will
be made by Penns Woods’ independent public accountants, subject to the right of
Executive’s professional advisors to review the same.  The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

 

(c)               Exclusive Remedy.  The amounts payable pursuant to this
Section 5 shall constitute Executive’s sole and exclusive remedy in the event of
the termination of Executive’s employment in accordance with Section 5(a).

 

(d)              Good Reason Defined.  Executive shall be considered to have
terminated employment hereunder for “Good Reason” if such termination of
employment occurs on or within twenty-four (24) months after a Change in Control
and is on account of any of the following actions by the Employer without
Executive’s express written consent:

 

(i)                       A material diminution in Executive’s authority, duties
or other terms or conditions of employment as the same exist on the date of the
Change in Control;

 

(ii)                    Any reassignment of Executive to a location greater than
25 miles from the location of his office on the date of the Change in Control,
unless such new location is closer to Executive’s primary residence than the
location on the date of the Change in Control;

 

(iii)                 Any failure to pay Executive any amounts due and owing to
him under Section 4 of this Agreement, which constitutes a material breach by
the Employer of this Agreement;

 

5

--------------------------------------------------------------------------------


 

(iv)                Any failure to provide Executive with any benefits enjoyed
by Executive under any of Penns Woods’ or JSSB’s retirement or pension, life
insurance, medical, health and accident, disability or other material employee
plans in which Executive participated at the time of the Change in Control or
the taking of any action that would materially reduce any of such benefits in
effect at the time of the Change in Control, except for any reductions in
benefits or other actions resulting from changes to or reductions in benefits
applicable to employees generally;

 

(v)                   Any requirement that Executive travel in the performance
of his duties on behalf of Penns Woods or JSSB for a significantly greater
period of time during any year than was required of Executive during the year
preceding the year in which the Change in Control occurred, which results in a
material negative change to Executive in the employment relationship; or

 

(vi)                Any other material breach of this Agreement.

 

Notwithstanding the foregoing, a termination by Executive shall not be for Good
Reason, unless Executive shall have given the Employer at least ten
(10) business days written notice (a “Notice of Termination”) specifying the
grounds upon which Executive intends to terminate his employment hereunder for
Good Reason and such notice is received by the Employer within ninety (90) days
of the date the event of Good Reason occurred.  In addition, any action or
inaction by the Employer which is remedied within thirty (30) days following a
Notice of Termination shall not constitute Good Reason for termination hereunder
and shall render such Notice of Termination null and void.

 

(e)               Change in Control Defined.  As used in this Agreement, “Change
in Control” shall mean the occurrence of any of the following:

 

(i)                       (A) a merger, consolidation, or division involving
Penns Woods or JSSB, (B) a sale, exchange, transfer, or other disposition of
substantially all of the assets of Penns Woods or JSSB, or (C) a purchase by
Penns Woods or JSSB of substantially all of the assets of another entity, unless
(x) such merger, consolidation, division, sale, exchange, transfer, purchase or
disposition is approved in advance by 66-2/3% or more of the members of the
Board of Directors of Penns Woods who are not interested in the transaction and
(y) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and of the Board of
Directors of such entity’s parent corporation, if any, are former members of the
Board of Directors of Penns Woods or JSSB;

 

(ii)                    a “person” or “group” (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934) becomes the “beneficial
owner” (within the meaning of Section 13(d) of the Securities Exchange Act of
1934) of 25% or more of the outstanding shares of common stock of Penns Woods;

 

(iii)                 at any time during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of Penns Woods cease to constitute a majority of such Board (unless
the election or nomination of each new director was

 

6

--------------------------------------------------------------------------------


 

approved by a vote of at least 51% of the directors who were directors at the
beginning of such period); or

 

(iv)                any other change in control similar in effect to any of the
foregoing and designated as a change in control by the Board of Directors of
Penns Woods or JSSB.

 

(f)                Notwithstanding the foregoing, to the extent the definition
of “Change in Control” as set forth in Section 5(e) does not amount to a “change
in control event” as defined under Treas. Reg. § 1.409A-3(i)(5), then the
benefits set forth in Section 5(a) shall be paid at the same time and in the
same form as benefits are paid under Section 6(a).

 

6.                                      Rights in Event of Termination of
Employment absent a Change in Control.

 

(a)              Benefits.  In the event that Executive’s employment is
involuntarily terminated by the Employer (other than by reason of Section 3(d))
without Cause and no Change in Control shall have occurred at the date of such
termination, Executive shall be entitled to receive the following benefits:

 

(i)                       The Employer shall continue to pay Executive’s then
base salary under Section 4(a) for the greater of: (i) the number of full months
remaining in the Employment Period as of the date of termination of employment
or (ii) six (6) months.  With respect to clause (i) of this Section, a final pro
rated payment shall be made for any fraction of a month remaining in the
Employment Period as of the date of his termination of employment.

 

(ii)                    In addition, during the period in which Executive is
receiving continued payments of base salary in accordance with Section 6(a)(i),
Executive shall be permitted to continue participation in, and the Bank shall
maintain the same level of contribution for, Executive’s participation in the
Bank’s medical/health insurance in effect with respect to Executive during the
one (1) year period prior to his termination of employment, or, if the Bank is
not permitted to provide such benefits because Executive is no longer an
employee or as a result of any applicable legal requirement, Executive shall
receive a dollar amount, on or within thirty (30) days following the date of
termination, equal to the cost to Executive of obtaining such benefits (or
substantially similar benefits).

 

(b)              Exclusive Remedy.  The amounts payable pursuant to this
Section 6 shall constitute Executive’s sole and exclusive remedy in the event of
involuntary termination of Executive’s employment by the Employer (other than by
reason of Section 3(d)) without Cause in the absence of a Change in Control.

 

(c)               Limitation on Benefits.  Notwithstanding anything herein to
the contrary, to the extent the provisions of Code Section 280G become
applicable to payments or benefits to be provided under this Section 6, the
provisions of Section 5(b) shall apply to such payments or benefits.

 

7

--------------------------------------------------------------------------------


 

7.                                      Covenant Not to Compete.

 

(a)              Executive hereby acknowledges and recognizes the highly
competitive nature of the business of Penns Woods and JSSB and accordingly
agrees that, during and for the applicable period set forth in Section 7(c),
Executive shall not:

 

(i)                       be engaged, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly-owned company) or otherwise, in the banking or financial services
business within twenty-five (25) miles of 300 Market Street, Williamsport,
Pennsylvania (the “Non Competition Area”); or

 

(ii)                    provide financial or other assistance to any person,
firm, corporation, or enterprise engaged in the banking or financial services
business in the Non Competition Area.

 

(b)              It is expressly understood and agreed that, although Executive,
Penns Woods and JSSB consider the restrictions contained in
Section 7(a) reasonable for the purpose of preserving for Penns Woods and JSSB
their goodwill and other proprietary rights, if a final judicial determination
is made by a court or arbitrator having jurisdiction that the time or territory
or any other restriction contained in Section 7(a) is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of
Section 7(a) shall not be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

(c)               The provisions of this Section 7 shall be applicable
commencing on the date of this Agreement and ending on one of the following
dates, as applicable:

 

(i)                       if Executive voluntarily terminates his employment
(other than for Good Reason) or Executive’s employment is terminated for Cause
in accordance with the provisions of Section 3(b), one (1) year following the
effective date of termination of employment;

 

(ii)                    if Executive becomes entitled to receive the payment set
forth in Section 5(a), one (1) year following the effective date of termination
of employment;

 

(iii)                 if Executive’s employment is involuntarily terminated in
accordance with the provisions of Section 3(d) or 6, and Executive actually
receives payments under a disability plan or program maintained by the Employer
or Section 6, respectively, the lesser of one (1) year following the effective
date of termination of employment or the period during which such payments
remain in effect;

 

(iv)                if Executive’s employment terminates as a result of delivery
of a notice of nonrenewal by the Employer in accordance with Section 3(a), the
ending date of the then existing Employment Period; or

 

(v)                   if Executive’s employment terminates as a result of
delivery of a notice of nonrenewal by Executive in accordance with Section 3(a),
one (1) year following the effective date of termination of employment.

 

8

--------------------------------------------------------------------------------


 

8.                                      Unauthorized Disclosure.  During the
Employment Period and at any time thereafter, Executive shall not, without the
written consent of the Boards of Directors of Penns Woods and JSSB, or a person
authorized thereby, knowingly disclose to any person, other than an employee of
Penns Woods or JSSB, or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of his duties
hereunder, any material confidential information obtained by him while in the
employ of the Employer with respect to Penns Woods’, JSSB’s or any of their
majority-owned subsidiaries’ services, products, improvements, formulas, designs
or styles, processes, customers, methods of business or any business practices
the disclosure of which could be or would be damaging to Penns Woods, JSSB or
any such subsidiary; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent,
or direction of Executive), or any information that must be disclosed as
required by law.

 

9.                                      Nonsolicitation of Customers and
Employees.  Executive hereby agrees that he shall not during any period that he
is subject to the provisions of Section 7, directly or indirectly, (i) solicit
any customer of Penns Woods, JSSB or any majority-owned subsidiary of either of
them located in the Non-Competition Area for any banking or financial services
business, or (ii) solicit or hire any persons who are currently or were within
six (6) months prior to Executive’s termination date employees of Penns Woods,
JSSB or any majority-owned subsidiary of either of them.  Executive also agrees
that he shall not, for the period described in the preceding sentence, encourage
or induce any of such customers or employees of Penns Woods, JSSB or any
majority-owned subsidiary of either of them to terminate their business
relationship with any of such entities.

 

10.                               Remedies.  Executive acknowledges and agrees
that the remedy at law of the Employer for a breach or threatened breach of any
of the provisions of Section 7, 8 or 9 would be inadequate and, in recognition
of this fact, in the event of a breach or threatened breach by Executive of any
of the provisions of Section 7, 8 or 9, it is agreed that the Employer shall be
entitled to, without posting any bond, and the Executive agrees not to oppose
any request of the Employer for, equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction,
or any other equitable remedy which may then be available.  Nothing contained in
this section shall be construed as prohibiting the Employer from pursuing any
other remedies available to them, at law or in equity, for such breach or
threatened breach.

 

11.                               Arbitration.  The Employer and Executive
recognize that, in the event a dispute should arise between them concerning the
interpretation or implementation of this Agreement, lengthy and expensive
litigation will not afford a practical resolution of the issues within a
reasonable period of time.  Consequently, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement are to
be submitted for resolution, in Williamsport, Pennsylvania, to the American
Arbitration Association (the “Association”) in accordance with the Association’s
National Rules for the Resolution of Employment Disputes or other applicable
rules then in effect (“Rules”).  The Employer or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules.  The Employer and Executive may, as a matter of right, mutually
agree on the appointment of a

 

9

--------------------------------------------------------------------------------


 

particular arbitrator from the Association’s pool.  The arbitrator shall not be
bound by the rules of evidence and procedure of the courts of the Commonwealth
of Pennsylvania but shall be bound by the substantive law applicable to this
Agreement.  The decision of the arbitrator, absent fraud, duress, incompetence
or gross and obvious error of fact, shall be final and binding upon the parties
and shall be enforceable in courts of proper jurisdiction.  Following written
notice of a request for arbitration, the Employer and Executive shall be
entitled to an injunction restraining all further proceedings in any pending or
subsequently filed litigation concerning this Agreement, except as otherwise
provided herein or contemplated by Section 10.

 

12.                               Legal Expenses.  If Executive obtains a
judgment, award or settlement which enforces a material disputed right or
benefit under this Agreement, Penns Woods or JSSB shall pay to him, within ten
days after demand therefor, all legal fees and expenses incurred by him in
seeking to obtain or enforce such right or benefit.

 

13.                               Notices.  Except as otherwise provided in this
Agreement, any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to Executive’s
residence (as then reflected in the personnel records of the Employer), in the
case of notices to Executive, and to the then principal offices of Penns Woods,
in the case of notices to the Employer.

 

14.                               Waiver.  No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by Executive and the President and Chief
Executive Officer of Penns Woods and JSSB.  No waiver by any party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

15.                               Assignment.  This Agreement shall not be
assignable by any party, except by the Employer to any affiliated company or to
any successor in interest to its businesses.

 

16.                               Entire Agreement; Effect on Prior Agreements. 
This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement, including, but not limited to, that this
Agreement supersedes the 2010 Employment Agreement.

 

17.                               Successors; Binding Agreement.

 

(a)              The Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Penns Woods and/or JSSB to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession had taken place.  Failure by the Employer to obtain such assumption
and agreement prior to the effectiveness of any such succession shall constitute
a material breach of this Agreement and the provisions of Section 5 (relating to
termination of employment following a Change in Control) shall apply as though a
Notice of Termination was authorized and had been

 

10

--------------------------------------------------------------------------------


 

timely given.  As used in this Agreement, “Penns Woods”, and “JSSB” shall mean
Penns Woods and JSSB, as defined previously, and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

(b)              This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees.  If Executive should die after a
Notice of Termination is delivered by Executive, or following termination of
Executive’s employment without Cause, and any amounts would be payable to
Executive under this Agreement if Executive had continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee, or, if there is no such person,
to Executive’s estate.  The preceding sentence shall also apply to the last
clause of Section 3(c).

 

18.                               No Mitigation or Offset.  Executive shall not
be required to mitigate the amount of any payment or benefit provided for in
this Agreement by seeking employment or otherwise.  Further, there shall be no
offset against any amount or benefit payable or provided hereunder following
Executive’s termination of employment solely by reason of his employment with
another employer.

 

19.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

20.                               Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws principles.

 

21.                               Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction, or limit the scope or intent, of any of the provisions of this
Agreement.

 

22.                               Number.  Words used herein in the singular
form shall be construed as being used in the plural form, as the context
requires, and vice versa.

 

23.                               Regulatory Matters.  The obligations of the
Employer under this Agreement shall in all events be subject to any required
limitations or restrictions imposed by or pursuant to the Federal Deposit
Insurance Act or the Pennsylvania Banking Code of 1965 as the same may be
amended from time to time.

 

24.                               Tax Withholding.  All payments made and
benefits provided hereunder shall be subject to such federal, state and local
tax withholding as may be required by law.

 

25.                               Compliance with Code Section 409A.

 

(a)              Notwithstanding anything in this Agreement to the contrary, the
receipt of any benefits under this Agreement as a result of a termination of
employment shall be subject to satisfaction of the condition precedent that
Executive undergo a “separation from service” within

 

11

--------------------------------------------------------------------------------


 

the meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto.  In addition,
if Executive is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of Executive’s “separation from service” (as such term is defined
in Treas. Reg. § 1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay
Period”).  Within ten (10) days following the expiration of the Delay Period,
all payments and benefits delayed pursuant to this section (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein. 
To the extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefore were paid by Executive, Executive shall pay the full costs of premiums
for such welfare benefits during the Delay Period and Penns Woods or JSSB shall
pay Executive an amount equal to the amount of such premiums paid by Executive
during the Delay Period within ten (10) days after the conclusion of such Delay
Period.

 

(b)              Except as otherwise expressly provided herein, to the extent
any expense reimbursement or other in-kind benefit is determined to be subject
to Code Section 409A, the amount of any such expenses eligible for reimbursement
or in-kind benefits in one calendar year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year (except under
any lifetime limit applicable to expenses for medical care), in no event shall
any expenses be reimbursed or in-kind benefits be provided after the last day of
the calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

(c)               Any payments made pursuant to Sections 5 and 6, to the extent
of payments made from the date of termination through March 15th of the calendar
year following such date, are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made
upon an involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision. 
Notwithstanding the foregoing, if the Employer determines that any other
payments hereunder fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), the payment of such benefit shall be delayed to the minimum extent
necessary so that such payments are not subject to the provisions of Code
Section 409A(a)(1).

 

(d)              To the extent it is determined that any benefits described in
Section 6(b) are taxable to Executive, they are intended to be payable pursuant
to Treas. Reg. §1.409A-1(b)(9)(v), to the maximum extent permitted by said
provision.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date first above written.

 

 

PENNS WOODS BANCORP, INC.

 

 

 

By:

/s/ Richard A. Grafmyre

 

 

 

 

Attest:

/s/ Kimberly R. Yale

 

 

 

 

JERSEY SHORE STATE BANK

 

 

 

 

By:

/s/ Richard A. Grafmyre

 

 

 

 

Attest:

/s/ Kimberly R. Yale

 

 

 

Witness:

 

 

 

 

/s/ Kimberly R. Yale

 

/s/ Brian L. Knepp

 

 

Brian L. Knepp

 

13

--------------------------------------------------------------------------------